— In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County, entered June 16, 1976, which denied her motion: (1) to remove the action to that court from the Civil Court of the City of New York; (2) to increase the ad damnum clause of the complaint; and (3) for leave to serve a supplemental complaint nunc pro tunc. Order reversed, without costs or disbursements, and motion granted. Plaintiff’s papers show that she may have a meritorious cause of action and that the delay did not prejudice the defendant (cf. Darrow v Delñno Crescenzo & Sons, 55 AD2d 635). Hopkins, J. P., Hargett, Shapiro and Suozzi, JJ., concur.